Title: Abigail Adams to Mercy Otis Warren, 2 May 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My dear Mrs. Warren
      Braintree May 2 1775
     
     What a scene has opened upon us since I had the favour of your last! Such a scene as we never before Experienced, and could scarcely form an Idea of. If we look back we are amazed at what is past, if we look forward we must shudder at the view. Our only comfort lies in the justice of our cause; and in the mercy of that being who never said, “Seek ye me in vain.” These are consolations which the unbeliever knows not of, and which are a comfortable support, under all we feel, and all we fear. All our worldly comforts are now at stake—our nearest and dearest connections are hazarding their lives and properties.—God give them wisdom and integrity sufficent to the great cause in which they are engaged.—I long most earnestly for the society of my much valued Mrs. Warren—it would be a cordial to my spirits. I must entreat you to write to me every opportunity. I feel the absence of my better half, in this Day of Distress. We have had several allarms from apprehensions of men of wars barges.—Coln. Quincys family have several Times been obliged to flee from their house and scatter themselves about. I cannot say that I am at present under any apprehensions of them here; I have determined to stay as long as it will be safe for any person to tarry upon the sea coast. I am much distressed for our poor Boston Friends. What course they can take I know not, I believe they are kept in for security to the troops. They have involved the Country in great difficulties by their obstinately persevereing to tarry in Town. I fear their distresses will drive them to such compliances as will be inconsistant with their honour.—I hear you have thoughts of going to Taunton, but I hope you will not be obliged to quit your own habitation.—O Britain Britain how is thy glory vanished—how are thy Annals stained with the Blood of thy children.
     
      Adieu my Dear Friend & believe me at all times most affectionately yours,
      Abigail Adams
     
    